In the
 United States Court of Appeals
                 For the Seventh Circuit
                         ____________

No. 01-3376
UNITED STATES    OF   AMERICA,
                                               Plaintiff-Appellee,
                                v.

STEPHEN R. SINES,
                                           Defendant-Appellant.
                         ____________
           Appeal from the United States District Court
    for the Southern District of Indiana, Indianapolis Division.
          No. 99-CR-60-01-T/F—John D. Tinder, Judge.
                         ____________
 ARGUED JANUARY 16, 2002—DECIDED SEPTEMBER 12, 2002
                    ____________


 Before BAUER, ROVNER, and WILLIAMS, Circuit Judges.
   ROVNER, Circuit Judge. After Stephen R. Sines pled
guilty to bank fraud and mail fraud, the district court
sentenced him to eighteen months in prison followed by
a five-year term of supervised release. Mr. Sines objects
to the following two conditions of his supervised release:
first, that he attend an intensive sex offender treatment
program requiring periodic polygraph testing, and second,
that he refrain from contact with his former roommate,
William S. Henry. The district court upheld both condi-
tions of his supervised release. We affirm.
2                                              No. 01-3376

                            I.
  While on supervised release following a 1991 conviction
for sexual exploitation of a child and mail fraud, Stephen
Sines pled guilty to a charge of bank fraud for engaging
in a check-kiting scheme and to a charge of mail fraud
for illegally obtaining and using a credit account. By
committing these crimes, Mr. Sines violated the terms of
his supervised release, and, as a result, his supervision
was revoked and he was sentenced to an additional twelve
months’ imprisonment. That same day, the district court
sentenced him to eighteen months in prison followed by
five years of supervised release for the new bank fraud
and mail fraud charges. The district judge imposed several
conditions on his supervised release on these charges,
two of which are the subject of this appeal. First, the dis-
trict judge ordered that he participate in a program of
treatment for sex offenders. This condition was imposed,
in part because, while in a sexual offender treatment pro-
gram in prison for the 1991 charges, Mr. Sines admitted
to having sexual contact with approximately two dozen
minors. Second, the district judge imposed a standard
provision that Sines not associate with any person con-
victed of a felony unless granted permission to do so by
the probation officer.
  As part of the plea agreement, Mr. Sines waived his right
to appeal the conviction and sentence imposed on any
ground and agreed not to contest his sentence in any man-
ner, including by collateral attack.
  One wrinkle emerged regarding the condition involv-
ing sex offender treatment. According to the transcript
of the September 17, 1999 sentencing for the bank and
mail fraud charges, the district court judge stated, “The
defendant shall participate in an approved sex offender
treatment program, including periodic progress as directed
by the probation office.” (9/17/99 Tr. at 19) (emphasis
No. 01-3376                                                     3

added). The written judgment stated, “The defendant shall
participate in a program of treatment for sex offenders,
including periodic polygraph examinations, as directed by
the probation officer.” (R. 12) (emphasis added).
  Mr. Sines began serving the term of his supervised re-
lease on January 3, 2001. His probation officer assigned
him to an intensive sex offender treatment program
which requires participants to take periodic polygraph
examinations to ensure that they are participating fully
and honestly in the program. Mr. Sines objected to the
assignment and refused to participate on the following
bases: (1) he had already completed an intensive sex of-
fender treatment program during his previous incarcera-
tion, (2) he had not engaged in any illegal sexual contact
with anyone since 1990, (3) the condition was not rea-
sonably related to his rehabilitation and to the protection
of the public from future crimes, and (4) the condition of
requiring periodic polygraph examinations was not part
of the original sentence.1 Based on his refusal to partici-
pate, the government petitioned the court to revoke Mr.
Sines’ supervised release.
  On May 30, 2001, the magistrate judge held a hearing
on the government’s petition to revoke supervised release.
During the course of that hearing, Mr. Sines also ob-
jected to the fact that his probation officer had prohib-
ited him from having any contact with his former room-
mate, William Henry. At approximately the same time
Mr. Sines was arrested and convicted of sexual exploita-
tion of a child, Mr. Henry was convicted in the State
Court of Indiana of the misdemeanor charge of posses-


1
  In hearings before the district court, Mr. Sines also claimed
that the polygraph examinations violated his Fifth Amendment
right against self-incrimination. (8/24/01 Hg. Tr. at 7); (5/30/01
Hg. Tr. at 86). Mr. Sines appears to have abandoned this argu-
ment on appeal.
4                                                   No. 01-3376

sing child pornography, based on his possession of a video-
tape portraying Mr. Sines engaged in illegal sexual acts
with a minor. Apparently there was some confusion on the
part of the probation officer, and then on the part of the
magistrate judge, as to whether Mr. Henry had been
convicted of a felony—which would have made him a
prohibited contact by the terms of Mr. Sines’ existing
supervised release order—or a misdemeanor.2 After the
hearing on revocation of supervised release, the magis-
trate judge recommended revising the terms of the super-
vised release to prohibit Mr. Sines from associating with
Mr. Henry. He also found that, under the terms of the
defendant’s original sentencing, Mr. Sines was required
to attend a sex offender treatment program with periodic
polygraph examinations. On August 24, 2001, the dis-
trict court judge held a hearing on the objections to the
adoption of the magistrate’s report and recommendation.
At the conclusion of that hearing, the court accepted the
magistrate’s recommendation regarding both the sex of-
fender treatment program and the prohibition on con-
tact with Mr. Henry. Mr. Sines appeals.


                               II.
A. The sex offender treatment program.
  Mr. Sines objects to the special condition of his sentence
of supervised release requiring him to attend a sex offend-



2
  According to the terms of Henry’s plea agreement, Henry pled
guilty to the Class A misdemeanor of Possession of Child Pornog-
raphy in Superior Court of Marion County, Indiana. (Pl. Ex. 1 to
8/24/01 Hg.). We assume that the probation officer, Ms. Barrineau,
believed that Mr. Henry had been convicted of a felony when she
prohibited Mr. Sines from associating with him and did not
intend, on her own, to impose a new condition of his supervised
release.
No. 01-3376                                               5

er treatment program which includes periodic progress
checks via polygraph testing. However, Mr. Sines knowingly
and voluntarily entered into a plea agreement with the
government, and in exchange for the deal offered to him,
Mr. Sines agreed not to appeal, on any grounds, his convic-
tion or the sentence imposed by the judge.
  The relevant portions of that plea agreement are as
follows:
    STEPHEN R. SINES understands that he has a statu-
    tory right to appeal the conviction and sentence im-
    posed and the manner in which the sentence was
    determined. Acknowledging this right and in exchange
    for the concessions made by the United States in this
    plea agreement, STEPHEN R. SINES agrees that in
    the event the Court sentences STEPHEN R. SINES
    to a sentence within the sentencing guidelines, at
    an offense level of thirteen (13) or below, STEPHEN R.
    SINES expressly waives his right to appeal the con-
    viction and sentence imposed on any ground, includ-
    ing the right to appeal conferred by Title 18, United
    States Code, Section 3742. Additionally, STEPHEN R.
    SINES also expressly agrees not to contest his sen-
    tence or the manner in which it was determined in
    any collateral attack, including but not limited to, an
    action brought under Title 28, United States Code,
    Section 2255.
(R. 3)
  A waiver is the intentional relinquishment or abandon-
ment of a known right. United States v. Sumner, 265 F.3d
532, 537 (7th Cir. 2001). This court has held many times
that a voluntary and knowing waiver of an appeal is val-
id and must be enforced. United States v. Hare, 269 F.3d
859, 860 (7th Cir. 2001); United States v. Behrman, 235
F.3d 1049, 1051 (7th Cir. 2000); Jones v. United States, 167
F.3d 1142, 1144 (7th Cir. 1999); United States v. Woolley,
6                                                No. 01-3376

123 F.3d 627, 631-32 (7th Cir. 1997); United States v.
Ogden, 102 F.3d 887, 889 (7th Cir. 1996); United States v.
Wenger, 58 F.3d 280, 281 (7th Cir. 1995). An effective
waiver extinguishes the claim of error and precludes ap-
pellate review. United States v. Williams, 272 F.3d 845,
855 (7th Cir. 2001), cert. denied, 122 S. Ct. 1339 (2002).
We note, however, that a waiver does not, in every in-
stance, foreclose review. Jones, 167 F.3d at 1144. A defen-
dant does not lose the right to pursue a claim that re-
lates directly to the negotiation of the waiver, such as a
claim that the waiver was involuntarily made, was based
on an impermissible factor such as race, exceeds the
statutory maximum, or was made without effective assis-
tance of counsel. Id. at 1144-45. Furthermore, this court has
been careful to enforce waivers only to the extent of the
agreement. Bridgeman v. United States, 229 F.3d 589, 591-
92 (7th Cir. 2000); Behrman, 235 F.3d at 1052. Unlike the
defendant in Behrman, however, who only waived his right
to appeal “any sentence within the maximum provided in
the statute(s) of conviction”—and thus did not waive his
right to appeal the restitution imposed by the court—Mr.
Sines waived his right to appeal any portion of his sentence
(provided the sentence was within the sentencing guide-
lines, at an offense level of thirteen or below).
  In this case, Mr. Sines does not claim that the waiver
was involuntarily made, was based on an impermissible
factor, exceeded the statutory minimum, or was made
without effective assistance of counsel. Mr. Sines objects
to the conditions imposed by the sex offender treatment
program on the basis that he has already completed
an intensive sex offender treatment program, he has not
engaged in any illegal contact in over ten years, and that
the program is not reasonably related to his rehabili-
tation or to the protection of the public. Mr. Sines, however,
waived the right to make these arguments when he signed
the plea agreement.
No. 01-3376                                                  7

  Mr. Sines claims that he effectively objected to the re-
quirement of sexual offender treatment at the Septem-
ber 17, 1999 hearing on the plea and disposition when,
after he was remanded to the custody of the United
States Marshal, his counsel stated, “Judge, if I might, with
regard to the sex offender treatment, he has already
completed that under the previous sentence.” (9/17/99
Hg. Tr. at 19). The district court judge responded as follows:
“Well, if that is the way it is, when he gets to—this says
as directed by the probation officer. So if at the time he
is on supervised release, why, he can take that up with
the probation officer.” Id.
  The waiver, however, became effective when set out
in writing and signed. Wenger, 58 F.3d at 282. By the
time Mr. Sines arrived at the sentencing hearing, the
deal had been done. We recognize that this system creates
a bind for criminal defendants who must accept or re-
ject a plea agreement without knowing the exact conse-
quences of doing so. For this and other reasons, judges
have questioned whether waivers really offer defendants
the great benefits that some courts have claimed they do.
See, e.g., United States v. Whitlow, 287 F.3d 638, 641 (7th
Cir. 2002) (D. Wood, J. concurring). But this court has held
that unanticipated sentences do not create grounds for
negating the terms of a plea agreement. Wenger, 58 F.3d
at 282. Having agreed not to challenge any sentence
within the boundaries of the plea agreement, Mr. Sines
could not, at the hearing, attempt to carve out the sen-
tence that he would have liked to receive.3
  Mr. Sines also argues that he is not appealing the sen-
tence imposed, but has merely requested modification of


3
  Because we find that Mr. Sines waived his right to appeal the
terms of his supervised release when he signed the plea agree-
ment, we need not determine whether the appeal would have
been timely.
8                                                No. 01-3376

his supervised release pursuant to Federal Rule of Crim-
inal Procedure 32.1. Under the plea agreement, Mr. Sines
has agreed to waive his right to appeal the sentence “on
any ground” or to contest the sentence in any collateral
attack. His attempt to dress his collateral attack in the
clothing of a modification of supervised release must fail.
Allowing him to challenge the sentence in this manner
would gut the effectiveness of most waivers of appeal
and waivers of collateral attack. Cf. Behrman, 235 F.3d
at 1051 (holding that a general “ ‘constitutional-argument
exception’ to waivers in plea agreements would vitiate
most waivers of appeal and all waivers of collateral attack”).
  Although we hold that Mr. Sines waived the right to
appeal his sentence, including the terms and conditions
of his supervised release, one final clarification is in order.
Mr. Sines argues that the requirement to take periodic
polygraph examinations as part of a sex offender treat-
ment program was not part of his original sentence at
all. He bases this argument on the fact that, according
to the transcript of the sentencing hearing, the court re-
quired Sines to participate in a “sex offender treatment
program, including periodic progress, as directed by the
probation office.” Sines argues that this language pre-
vails over the written judgment order which requires “a
program for sex offenders including periodic polygraph
examinations, as directed by the probation officer.” Because
this court takes care to enforce waivers only to the lim-
ited extent of the agreement (Behrman, 235 F.3d at 1052),
we must evaluate carefully whether the requirement to
submit to periodic polygraph examinations was, in fact,
part of the sentence imposed, and thus part of the sen-
tence that Sines agreed not to challenge.
  After reviewing the record, we find that the requirement
to take periodic polygraph examinations was, in fact, part
of the sentence imposed. Although it is likely that the dis-
crepancy between the court’s oral pronouncement re-
No. 01-3376                                                9

quiring “periodic progress” and the written judgment re-
quiring “periodic polygraphs” was merely a transcription
error, we need not rely on this explanation. Even if the
discrepancy was not due to a transcription error, peri-
odic polygraphs are merely a means of evaluating pro-
gress and thus the written judgment is simply a more
specific rendering of the pronouncement at the hearing.
Furthermore, even if the court had said nothing about
periodic polygraphs or progress, a district court may del-
egate to the probation officer details regarding the selec-
tion and schedule of a sex offender treatment program
even though it must itself impose the actual condition
requiring participation in a sex offender treatment pro-
gram. See United States v. Peterson, 248 F.3d 79, 85 (2d Cir.
2001); see also U.S. Sentencing Guidelines § 5B1.3(d)(5)
(under the appropriate circumstances, a court may im-
pose “a condition requiring that the defendant participate
in a mental health program approved by the United States
Probation Office.”). We therefore leave undisturbed the
district court’s ruling regarding the sexual offender treat-
ment program.


B. Prohibition against associating with Mr. Henry.
  For the reasons described above, it is arguable that Mr.
Sines also waived his right to challenge the modification
to his conditions of supervised release which prohibits
contact with Mr. Henry. The government, however, makes
no claim of waiver on this ground, and therefore we do
not find it necessary to determine whether, by agreeing
not to appeal or challenge his sentence, Mr. Sines also
agreed not to challenge any modification of that sentence.
Instead, after reviewing the merits of the claim, we find
that the district court did not abuse its discretion in
modifying the conditions of Mr. Sines’ supervised release
to prohibit him from associating with William Henry.
10                                                No. 01-3376

  A district court “may modify, reduce, or enlarge the
conditions of supervised release, at any time prior to the
expiration or termination of the term of supervised re-
lease, pursuant to the provisions of the Federal Rules
of Criminal Procedure relating to the modification of pro-
bation and the provisions applicable to the initial setting
of the terms and conditions of post-release supervision.”
18 U.S.C. § 3583(e)(2). Section 3583(e) instructs, therefore,
that just as a district court has wide discretion when im-
posing the terms of supervised release (United States v.
Guy, 174 F.3d 859, 861 (7th Cir. 1999)) so too must it have
wide discretion in modifying the terms of that supervised
release. Consequently, we review a district court’s imposi-
tion of a special condition of supervised release for an abuse
of discretion. United States v. Monteiro, 270 F.3d 465,
469 (7th Cir. 2001) (reviewing initial imposition of super-
vised release).
  Mr. Sines objects to the prohibition of contact with Mr.
Henry on the grounds that the order: (1) exceeds the au-
thority of the sentencing judge; (2) illegally imposes on Mr.
Sines’ freedom to associate; (3) subjects him to double
jeopardy in violation of the Fifth Amendment; (4) is unnec-
essarily discriminatory.
  In determining whether to modify the terms of super-
vised release, the district court must consider most of the
same factors it considers in imposing a term of supervised
release. 18 U.S.C. 3583(e). Specifically, the district court
must ensure that the particular condition:
     (1) is reasonably related to specified sentencing factors,
     namely the nature and circumstances of the offense
     and the history and characteristics of the defendant;
     (2) is reasonably related to the need to afford adequate
     deterrence, to protect the public from further crimes
     of the defendant, and to provide the defendant with
     needed educational or vocational training, medical care,
No. 01-3376                                                  11

    or other correctional treatment in the most effective
    manner;4
    (3) involves no greater deprivation of liberty than is
    reasonably necessary to achieve these goals; and
    (4) is consistent with any pertinent policy statements
    issued by the Sentencing Commission.
Monteiro, 270 F.3d at 468-69 (citing United States v.
Schave, 186 F.3d 839, 841 (7th Cir. 1999); 18 U.S.C.
§§ 3583(d), 3553(a)(1), (a)(2)(B)(D); U.S. Sentencing Guide-
lines Manual § 5D1.3(b)).
  In this case the district judge determined that the de-
fendant’s association with Mr. Henry would jeopardize
his ability to comply with other conditions of his super-
vised release and would create an atmosphere ripe with
potential for more criminal activity. Despite the fact that
Mr. Henry was convicted of a misdemeanor and not a
felony, his crime was directly related to Mr. Sines’—that is,
the pornographic videotape that Mr. Henry illegally pos-
sessed depicted Mr. Sines engaged in sexual activities
with a minor. Although the district court did not articu-
late each of the factors it considered when amending
the terms of the supervised release, the court was within its
discretion in modifying the terms to include a prohibition
against contact with Mr. Henry.
  The prohibition against contact with Mr. Henry was
not imposed as punishment for his previous crime involv-
ing sexual exploitation of a child, but rather was based
on the district court’s assessment—after considering the
history and characteristics of the defendant pursuant



4
  Conditions of supervised release need not relate to each of
these purposes, provided they are sufficiently related to one or
more. United States v. Bee, 162 F.3d 1232, 1235 (9th Cir. 1998).
12                                            No. 01-3376

to 18 U.S.C. §§ 3583(e), 3553 (a)(1)—that the condition
would help to deter Mr. Sines from further criminal con-
duct and protect the public from further crimes. See, e.g.,
Peterson, 248 F.3d at 84-85 (upholding condition of super-
vised release requiring sex offender counseling after
conviction for bank larceny, where defendant had prior
conviction for sexually abusing his disabled daughter);
United States v. Wesley, 81 F.3d 482, 484 (4th Cir. 1996)
(ordering defendant to abstain from alcohol while on
supervised release for embezzlement conviction based on
defendant’s past convictions involving alcohol-related
offenses). Because it was within the court’s discretion to
impose the restriction as a condition of Mr. Sines’ super-
vised release for the current violation, the court was
not imposing further punishment for the previous crime
in violation of the Fifth Amendment.
  Mr. Sines argues that the modification which prohibits
him from having contact with Mr. Henry infringes upon
his freedom of association. Although it is true that per-
sons on supervised release, like prisoners, do not relin-
quish all constitutional rights, (Wolff v. McDonnell, 418
U.S. 539, 555 (1974)) those rights are not unfettered.
Schave, 186 F.3d at 844. A court may impose conditions
of supervised release which implicate fundamental rights
so long as those conditions are reasonably related to
the ends of rehabilitation and protection of the public
from recidivism. Id. at 843. Several courts, including
this court, have upheld conditions of supervised re-
lease which impose on defendants’ rights to freely as-
sociate with others. See, e.g., id. at 844 (restriction on
defendant’s association with white supremacist groups
or organizations which pursue their aims through vio-
lent means); United States v. Showalter, 933 F.2d 573, 575-
76 (7th Cir. 1991) (prohibition on associating with other
skinheads and neo-Nazis); United States v. Crandon, 173
F.3d 122, 127-28 (3d Cir. 1999) (prohibition on accessing
No. 01-3376                                              13

internet); Bee, 162 F.3d at 1235-36 (prohibition on associa-
tion with minors); United States v. Bortels, 962 F.2d 558,
559-60 (6th Cir. 1992) (prohibition on contact with any-
one convicted of a felony, including defendant’s fiancé);
Malone v. United States, 502 F.2d 554, 556-57 (9th Cir.
1974) (prohibition against participating in or belonging
to any American Irish Republican movement, any Irish
or Irish Catholic organizations; prohibition against visit-
ing Irish pubs or accepting employment that would associ-
ate defendant with Irish organizations).
  Certainly a court must consider infringement on free-
dom of association more scrupulously when the infringe-
ment threatens to impose on a relationship that involves
a deep attachment with an individual who shares in the
personal aspects of one’s life. See Roberts v. United States
Jaycees, 468 U.S. 609, 619-20 (1984). Although Mr. Sines
now claims that Mr. Henry is such a person, the record
is devoid of any appreciable evidence of this type of rela-
tionship. Because Mr. Sines has failed to put forth any
record evidence of his relationship with Mr. Henry, his
claim that the order discriminates against him on the
basis of sexual orientation is likewise without merit.


                            III.
  For the reasons stated above, we affirm the district
court’s ruling regarding the terms of Mr. Sines’ supervised
release which require Mr. Sines to attend a sex offender
treatment program with periodic polygraph examinations
and prohibit him from contact with Mr. Henry.
                                                AFFIRMED.
14                                       No. 01-3376

A true Copy:
      Teste:

                   ________________________________
                   Clerk of the United States Court of
                     Appeals for the Seventh Circuit




               USCA-97-C-006—9-12-02